Title: To Thomas Jefferson from J. Phillipe Reibelt, 16 January 1807
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Mon Venerable Protecteur!
                            Nouvelle Orleans le 16 Janv. 1807.
                        
                        Le General Wilkinson m’avoit sur ma demande accordè un ordre au Comandant militaire a Natchitoches—parcequ’il n’y a pas le moindre logement—de me fournir pour le premier pied a terre une barraque militaire—non occupeè
                            en çe moment—jusqu’a çe, que j’aurois pû faire construire les Maisonettes definitivement necessaires pour la factorie.
                        C’etoit au Moment ou j’allois recevoir sa lettre et partir, qu’il m’a—apres avoir auparavant pris des
                            informations sur Moi auprès du Gouverneur—requis de rester et travailler avec lui a la partie secrete de son service, en
                            me promettant, de justifier mon retard aupres du Gouvernement general.
                        Je hesitais quelques instans de m’y conformer, par l’unique Motif, que je ne le connaissais pas— Mais m’ayant
                            bientot par des Conversations, que j’ai eû avec lui et par Les papiers, qu’il m’a comuniquè a lire—persuadè, que ses
                            intentions sont pures, et qu’il porte un attachement parfait pour votre personne—j’ai cedè a ses
                            desires, dans la supposition, que Vous les aprouverez.
                        Connaissant—je me flatte—la Manière de decouvrir les Complots et de mener les francais—par l’experience—mieux que tout autre fonctionaire des E.U. dans çe pays—je lui ai depuis organisè une police secrete, moyenant la quelle—rien ne lui sera cachè— J’ai determinè trois Messieurs de la premiere respectabilitè dans çe pays—c’est a dire parmi les
                            Creoles—de lui faire un Comunication Confidentielle du Complot, qu’on leur avoit proposè— Il est par la parvenu a
                            connoitre a peu près les principaux Moteurs du project de la separation de l’Union— Et il ne tient qu’a lui de profiter de
                            tous ces Materiaux pour parvenir jusqu’au fond de la Conspiration dans ce pays, pourvû que les Authoritès civiles et
                            judiciaires ne continuent de paralyser ses demarches, Chose dont je ne me melois d’aucune maniere ne connaissant pas la
                            Legislation Anglaise et Americaine.
                        Apres avoir de cette maniere—autant qu’il dependoit de mes faibles forces—contribuè—de sauver les
                            principes de ma nouvelle patrie, je desirerois maintenant de pouvoir me retirer a ma sentinelle perdüe a Natchitoches—et
                            j’espere, que le general ne tardera pas, de m’accorder cette faveur, d’autant plus, que je ne suis plus absolument
                            necessaire, et que je lui ai trouvè quelqu’un, qui pourroit assez bien continuer mes services auprès de lui.
                        Vous avez ici deux Canaux superieurs et directes—egalement honorès de votre Confiance; je m’abstiens donc de
                            Vous faire un tableau de la situation des affaires politiques d’ici, telle, que mon individu l’envisage. Mais je ne puis
                            pour çela pas me dispenser, de Vous presenter quelques Observations, resultantes de ma manière de voir peut être trop
                            Europèènne—
                        En hate par un expres—qui doit—a ce que j’apprends—partir instantanement.
                        1.) Lors de mon premier sejour en cette Ville—je m’avois deja appercû de çette Conspiration de separation de
                            l’Union et d’invasion du Mexique— Une Conversation, que j’ai eû avec le Juge Workmann a la Chambre et en presence du Juge
                            Hall—Une Carte du Mexique (dressee pour Mr. Burr) a la Main m’en avoit donnè la Clef des soupçons pour des perquisitions
                            ulterieures—qui m’ont dans peu de tems meneès au point, que j’attendois— C’etoit principalement
                            pour Vous en instruire personellement—craignant que mes Lettres pourroient etre intercepteès—que je suis retournè a
                            Baltimore et venû de la a Monticello. Vous Vous rapellerez que j’ai un soir dehors sur le banc entamè une Conversation
                            avec Vous sur les Affaires de çe pays. Mais Vous me paroissiez si peu disposè, de recevoir d’autres informations, que
                            celles de votre supreme Agent, que je n’osois rien Vous dire, et que le vrai but de mon penible
                            Voyage a donc Completement manquè. Pour Vous expliquer çette timidite etrange a mon Caractère, il faut savoir, que je suis
                            penetrè pour Vous d’une Veneration que je n’ai jamais pour personne.
                        Je n’en ai pas pû parler, ni le printems ni çette fois çi—au Gouverneur, parceque je l’ai toujours vû—sous
                            la Masque d’amis, entourè de Vos ennemis consequement des siens—sans les connaitre, et que par la je n’ai pas pu le
                            juger receptible d’une Comunication de çe Genre—et parceque çeux qui me l’avoient confiès, ne vouloient absolument pas,
                            que j’en fasse part au Gouverneur, vû que des hommes placès par lui et possedant sa Confiance etoient Cooperateurs de ce
                            Complot.
                        J’ai donc renfermè ce Secret dans mon Ame, esperant, et desirant, que Vous l’apprendriez bientot par
                            d’autres Voies plus dignes de fois avant l’explosion—Me mefiant au reste aussi de ma manière de voir peutetre un peu trop
                            active.
                        2.) J’ai—au Commencement que le General est arrivè ici avec sa troupe, observè avec douleur une discordance
                            absurde et scandaleuse entre les differens pouvoirs sans que je puisse en porter quelque faute sur le Compte du General—Ce qui m’a rapellè mes anciens soupçons et decouvertes— j’ai—partout ou l’occasion se presentoit—toujours prechè l’union,
                            et il paroit, que depuis quelques jours les deux pouvoirs supremes executives:
                            Civil et Militaire—sont assez d’accord Mais je n’y compte pas pour longtems. Quant aux Juges ce n’est que le bon Sprigg, qui veut le bien—les autres s’efforçent de paralyser les Mesures droites du General de
                            Concert avec les Avocats, leurs Camarades de Caste—de tout leur pouvoir et influence publiques et secretes.
                        3) Presque tous les hommes en places ont plus ou moins trempès dans çe Complot. Vous devez par Exemple savoir
                            par la Comunication Confidentielle faite au General par le Colonel Belchasse en ma presence que Mr. l’avocat Prevost
                            etoit destineè pour occuper la premiere place civile dans le Nouvel Etat independant, et que Mr. Belchasse avoit de suite—il y a donc 8 a 9 Mois—donnè Notice de tout le plan proposè a lui par Mr. Workmann—au Maire Watkins— Il est—si on veut retablir la tranquilite du pays et le bon Voisinage avec
                            les fonctionaires Espagnols—ce qui est indispensablement necessaire pour le bonheur du pays—tant attache a çes Gens—absolument inevitable de ne pas les deplacer et remplacer tous par des hommes des principes reconnus.
                        4.) Au premier Moment que le General Adair arrivoit en çette Ville—tous çes Messieurs, Les Juges, Sprigg
                            exceptè—le Maire, les Avocats: Mr. Prevost a la tete &c alloient lui presenter leurs respects, et se rejouir des
                            injures, qu’il se permettoit et contre le General et contre le Gouverneur.
                        5.) La situation du General—qui a du tout seul prendre tout sur sa responsabilitè—ou consentir tacitement a la perte du pays—est une des plus embarassantes, que je n’ai jamais vû dans toutes les
                            Carrières, que j’ai come Vous savez parcourrües— Il le faut munir de
                            toute Votre Confiance et de tout le pouvoir possible, si le Congress ne veut pas perdre çe pays
                            d’une ou d’autre manière— Le General est—d’apres moi—le seul homme propre a ramener les Esprits aux interets des Etats
                            Unis, parcequ’il jouit d’une Confiance generale parmi les Gens distinguès du pays, qui menent comme partout—le reste, et
                            parceque les fonctionaires Espagnoles ont grande Idee de lui, ce qui naturellement augmente les egards et respects pour
                            lui parmi les Creoles.
                        6.) Maintenant que les Cooperateurs et partisans de Mr. Burr s’appercoivent, qu’ils se sont trompès sur le
                            Compte du General, et que ses Mesures derangeront de beaucoup leurs projets—ils ont pris le parti, de donner a l’opinion
                            publique une autre direction—c’est a dire çelle, que l’invasion du Mexique n’avoit etè, qu’un pretexte pour engager du
                            Monde aux Etats de l’ouest; que le vrai but de Burr etoit uniquement celui de remettre la Louisiane &c. a la
                            Domination Espagnole, que par consequent Burr et ses Associès etoient les Amis et non pas les ennemis des habitans du pays
                            &c.— Et ils travaillent de cette manière a une revolte.
                        7.) Il y a ici—sous le Manteau de Negociant, un Agent secret de la France—intimement liè et en
                            Correspondance suivie avec Mr. Laussat a la Martinique, qui y est brouillè avec le Capit. General et voudroit bien pouvoir
                            revenir ici— Cet Agent secret fait faire a toute Occasion par ses sous employès circuler l’insinuation que çe pays etoit
                            absolument necessaire a la france pour la reprise de S. Domingue, et que—apres la paix avec l’Angleterre, elle s’en
                            remettroit surement en possession d’une ou d’autre Manière— Le Consol ne manque pas de son Cotè autant que son Caractère
                            public lui le permet, d’y travailler aussi— Les Creoles n’aiment pas cette perspective, et ils prefereroient de rester aux
                            E. Unis. Pour s’emparer de l’opinion publique sans division, d’autres probablement employès par les memes Meneurs leur
                            disent, qu’ils ne pourroient echaper a tous les menurs, qu’ameneroit
                            indubitablement l’administration francaise—qu’en se rejettant dans les bras de l’Espagne et de profiter a çela de la
                            premiere occasion quelconque— les Agens Espagnols n’entrent pour rien en tout cela—parcequ’ils sont fermement persuadès,
                            que les Florides seront tot ou tard—mais ils y comptent incessament—echangeès contre La Louisiane—savoir toute la rive
                            droite du fleuve.
                        L’Esprit public est par toutes çes differentes manoeuvres ballote et agitè d’une manière, que l’inquietude et
                            l’incertitude dans les affaires doit necessairement porter la Chose a un point dangereux.
                        8.) Il n’y a qu’un Moyen de guarantir çe malheureux pays contre toutes çes intrigues, et de le sauver pour
                            les Etats Unis—qui est çelui: de mettre pour quelque tems—jusqu’a que l’orage politique, qui se preparem, soit passè—le
                            Chef de Votre Armeè quelque soit son Nom—entourè de son Armeè—a la tete des Affaires, munis de tout le pouvoir, que le
                            Congress ou le President peuvent d’apres les principes lui donner—pour la Conservation et la defence du pays dans des
                            Circonstances aussi epineuses, dans un eloignement si grand de la supreme source des pouvoirs—sans quoi Nous Nous
                            trouverons dans la Categorie des Armeès Autrichienes avec le Conseil Antique de Guerre a Vienne— Les habitans de çe pays sont depuis toujours habituès—de se voir Gouvernir par un Militaire— Ce ne sont pas les Uniformes, les sabres, les grand
                            Chapeaux &c. qui imposent aux francais, quelque soit le Coin du Monde ou il vit— C’est un Militaire Guerrier; plus
                            grande que sera sa reputation, plus eminent sera le service, qu’il rendra aux Etats Unis. Ce n’est, qu’un tel, qui peut
                            porter les habitans de çe pays au point de le laisser en Cas de besoin—mener même contre les Espagnols—au Moins le tenir
                            en respects— Je puis Vous assurer, que l’attachement pour le vieux militaire Wilkinson est tel, que deja apressant une
                            grande portion de Creoles se batteroit partout ou il les conduiroit, Il possede la Manière de gagner les francais et
                            Espagnols plus que tout autre de Vos agens ici—
                        9.) Je Vous conjure, de ne pas calculer du tout sur la Milice de çe pays—contre Burr—moins encore
                            contre les Espagnols et les francais, s’il faut avoir a faire avec eux— d’abord jamais l’Espagne elle même a püe parvenir
                            a la rendre utile— et celle d’aujourdhui est bien plus mal adroitement organiseè, et a ⅔ une Armeè sur le papier— Si Vous
                            puissiez voir Vous même tout çela sur les lieux, cela Vous ferez
                            pitiè— Notre bien estimable Clairborne, quelque excellent administrateur civil il est sans doute dans une saison politique
                            tranquille, ne possede point du tout le Genie militaire, et cependant il a la faiblesse, de s’en croire remplis— Son
                            adjutant General—un excellent homme pour les principes moraux et politiques, a bien serois quelque tems dans la ligne,
                            comme lieutenant, mais pour être Capable d’organiser une Armeè, quelque petite qu’elle soit, il faut avoir fait la
                            guerre— le premier Ministre de Guerre, que Nous avions en Suisse
                            m’a evidement prouvè çette Veritè— ses 4 Aides de Camp sont 1 avocat, 1 Chirurgien, et 2 Marchands—tous sans les moindres talens militaires— Et cependant il y a dans çe pays des
                            anciens officiers de la Guerre revolutionaires— Republicains qui ne sont ou point employès du tout,
                            ou dispersès dans les regiments dans des places subalternes, ou ils ne peuvent rendre le service, qu’ils rendoient a Cotè
                            du Gouverneur—et ou ils ne veulent pas agir parcequ’ils sont degoutès de servir sous des ordres des gens, qui n’y
                            entendent rien.
                        10.) Il est necessaire d’avoir dans çe pays une petite Armeè de 6000 homes jusqu’a ce, que les affaires
                            seront remises au Net—parceque les Espagnols en tiennent autant assez près de nos frontieres dans le Mexique—disposès a
                            marcher a tout instant—faitez l’honneur aux Louisianais, que leurs faisoit l’Espagne—de prendre 2 a 3000 hommes parmis
                            eux pour en former un regiment regulier de Ligne, d’apres un plan que le General Vous proposera, et Vous verrez bientot
                            toute la population Creole se ranger du Cotè des Etats Unis.
                        11.) On s’est pris ici dans toutes les branches de l’administration comme si on avoit le dessein precis de
                            provoquer des evenemens desagreables. Le General Vous presentera egalement ses Ideés comment reparer çes fautes, et
                            coment les prevenir pour l’avenir. Elles meritent toute Votre attention. O! comme on a travaillè ici contre Vos vuës
                            liberales et paternelles! Il est inconcevable.
                        12.) Le Juge Sprigg est le seul, qui n’a jamais songè a paralyser les demarches du General pour assurer le
                            repos public. Les autres ont de concert avec les Avocats travaillès de toutes leurs forces contre lui—jusqu’a vouloir
                            l’arreter et ainsi allumer une Guerre interieure—. Aussi Mr. Sprigg jouit il d’une Confiance generale tandis que tous les
                            autres membres de cette Caste sont generalement detestés— Il est domage, qu’il ne veut pas rester en çe pays—il m’a dit,
                            qu’il partiroit le printems pour ne plus revenir— Ses Collegues sont aussi tres mecontents de lui—dernierement a un diner
                            Chez Mr. Livingston, toute la Compagnie Composeè de Mr. Hall, Mathew, Workman, Prevost &c &c. lorsque les
                            tetes etoient bien Chaufeès par les Vins—que particulierement le premier aime un peu plus, qu’il ne convient a un homme
                            en place—Visoient a la damnation du Juge Sprigg.— Quelle Conduite! elle n’est certainement pas
                            faite pour inspirer de l’estime et de la Confiance au peuple—et pour faire aimer le Gouvernment, duquel çes Messieurs
                            tienent leurs places.
                        13.) Si le General n’est pas soutenu par le Gouvernement General dans les Mesures, qu’il a crû devoir prendre
                            Contre la Conspiration de la separation de l’Union—de tout son pouvoir, lui et çeux, qui l’ont aidès a la decouvrir ici—sont perdus et forcès de quitter le pays— 
                        Les principes mêmes seroient compromis— Il est possible, qu’il eût commis quelque illegalités, mais la
                            puretè de ses Vuës doivent l’excuser non seulement, mais lui meriter même toute preuve d’aprobation—puisque la tragedie
                            n’est pas finie encore et un procedè contraire decourageroit et lui et tout autre.
                        14.) On Vous a sans doute envoyè un petit pamphlet francais, qui a paru ici il y a 8 a 10 jours— Mais on n’a
                            pas pu Vous indiquer l’auteur parcequ’il s’est cachè derrier un Ami— C’est un Certain Delabigarre de New Yorck—un
                            radoteur qui declame partout contre l’administration generale actuelle, et que je prends pour un Agent du partis
                            federaliste.
                        15) Le General a fait 2 Nouv. Aides de Camp, qui ne lui font pas beaucoup d honneur—l’un est un Certain
                            Bernard Marigny (dont la Maison brille sur votre Carte des environs de çette Ville, ou le General loge—) Natif Creole—un
                            enfant dans toute la force du terme, bon a rien—cette Nomination n’a pas faite une bonne impression— L’autre est l’avocat
                            Duncan, le Conseiller du General pour les affaires de droit. C’est un federaliste acharnè, qui se prononce
                            particulierement contre Vous d’une manière indecente, lorsqu’il est sous ce qui lui arrive bien souvent— Une Conduite, qui ne s’accorde pas trop avec l’uniforme, qu’il porte. Cela
                            choque beaucoup les Gens du pays. Il seroit bon d’observer au General, que des tels appointemens ne Vous peuvent pas
                            plaire, afin qu’il n’y en aye plus d’autres semblables.
                        16.) Si Vous augmentez la Marine et si Vous pouvez et voulez y recevoir des officiers nès hors des Etats Unis
                            cependant Citoyens par les tems de leurs sejours—j’oserois Vous nomer Mr. Delatullaye, le Botaniste a Baltimore—et Mr.
                            Leloup Chancellier du Consulat francais a Baltimore aussi—comme des hommes dignes de votre Confiance—par leurs principes
                            et leurs attachement a Votre personne, Les deux anciens officiers de la Marine francaise, le premier Capit. le second
                            Lieutenant.
                        17.) Le Capit. Shaumburgh—hessois de Naissance, qui a servi avec distinction dans la Guerre revolutionaire
                            des Etats Unis—et qui a etè demissionè lors de la diminution de l’armeè—vit maintenant avec sa famille a Natchitoches—
                            Il est père de 5 enfans avec peu de ressources. C’est un homme instruit et honête— Il est bien aimè de tout le Monde, on
                            regarde sa disgrace generalement comme une injustice— Le Gouverneur vient de lui donner la Commission de Colonel de
                            Brigade de la Milice de l’arrondissement de Natchitoches. Oserois je Vous demander pour lui la place d’agent assistant de
                            la factorie—comme une recompense de ses anciens services? Le jeune homme, qui occupe çette place apressant pourroit être
                            facilement et plus utilement employè a un autre poste p. E. sur le Missouri, ou sans doute Vous ferez etablir des
                            Nouvelles tradinghouses.
                        18) Ne faitez de tout ce que je viens de Vous observer—par la Conclusion, que mon opinion sur le merite de
                            Mr. Clairborne—aye Changèe— Certainement non— Mais çe n’est pas un Administrateur propre pour les Circonstances orageuses
                            comme celles, dans les quelles Nous sommes, et çelles qui Nous menacent—peutêtre de plus loins encore— Il est trop
                            peureux et trop lente dans ses operations pour des tems ou tout depend des Momens— Il n’a pas le don de la Nature de
                            profondir les hommes—et il ne sait pas imposer a des Administres come çeux d’ici— Il s’agit ici de la Chose et non des
                            personnes—
                        Je regarde ces lignes comme les dernières, que je Vous adresserais sur des objets politiques— une fois
                                retirè et enterrè dans les bois Vous entendrez rarement ma Voix
                            exceptè le jour de votre Naissance, qui sera a jamais une des plus grandes fêtes pour Moi— Veuillez donc excuser par la et par la puretè de mes principes et Vuës particulierement
                            Connus a Vous—la Liberte, que je prends, de Vous ecrire une Lettre de deux feuilles et demi—et çela en brouillon—et
                            daignez toujours d’agreer mes profonds homages avec la meme Grace que Vous le faites il y a un an.
                        
                            Reibelt.
                            
                        
                    